Citation Nr: 0834553	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  99-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2) prior to August 7, 
2003.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a permanent and total 
rating for pension purposes.  

By decision of the Board in May 2001 the Board denied a claim 
for pension benefits.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Court in July 2003 vacated and remanded 
the Board's decision.  That decision was appealed to the 
Federal Circuit Court, which vacated and remanded the Court's 
decision.  The Court then vacated and remanded the Board's 
decision in response to the Federal Circuit Court direction 
by Order of July 2004.  That matter was appealed, and was 
affirmed by the Federal Circuit in 2008, at which point, the 
matter was returned to the Board for development as indicated 
in the July 2004 Court Order.  The Court ordered that the 
Board insure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As will be discussed in the decision immediately following, 
due to a statutory change effective from September 2001 and 
the veteran turning 65 in August 2003, as of his birthday, 
August 7, 2003, he qualified for payment of pension benefits 
(subject to any income limitations not at issue herein.)  
This will be a complete grant of the benefit requested as of 
that date.  The remaining issue, as recharacterized on the 
title page, will concern pension eligibility prior to August 
7, 2003.

The issue of entitlement to pension benefits prior to August 
7, 2003, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Section 1513 of Title 38, United States Code that 
entitled qualified veterans to be eligible for pension 
benefits at age 65 became effective September 17, 2001.

2.  The veteran was born August 7, 1938 and turned 65 on 
August 7, 2003.  He has qualifying service during a period of 
war.


CONCLUSION OF LAW

The criteria for assignment of a permanent and total 
disability evaluation for pension purposes are met as of 
August 7, 2003.  38 U.S.C.A. §§ 1513, 1521 (West 2002 & Supp. 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the allowance of this matter to the extent 
indicated no further notice or development is needed.  See 38 
U.S.C.A. § 5100 et seq. 

As noted above, in a May 2001 decision the Board denied 
entitlement to pension benefits based on the veteran's 
disabilities.  That matter has been on appeal to the Veterans 
Court and the Federal Circuit Court until recently returned 
to the Board.  During that time there was a factual and a 
legal change making the veteran eligible for pension benefits 
as of August 7, 2003, when he turned 65.

By Public Law 107-103, Title II, § 207(c), Section 1513 of 
Title 38, United States Code, became law, effective September 
17, 2001.  That provision is to the effect that once a 
veteran with qualifying wartime service turns 65, he is 
eligible for pension benefits.  38 U.S.C.A. §1513.  This 
would be dependent on income limitations for the amount paid, 
but entitlement to benefits is automatic at age 65.

Service discharge records show that the veteran was born 
August 7, 1938.  As such, he turned 65 in August of 2003.  At 
that point, he was eligible for the pension benefits sought, 
and the appeal is allowed to that extent as a matter of law.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes effective August 7, 2003 is granted.  
The appeal is allowed to this extent, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As to the period prior to August 7, 2003, the Court has 
ordered that a complete notification of the VCAA must be 
accomplished prior to appellate consideration.  It is noted 
that all notifications, including those provided by the Court 
should be included.  See e.g. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Furthermore, as there is a period of years for which there 
may be pertinent medical records, an attempt to further 
develop the claim is indicated and will be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See 
also the Court's July 2004 Order.

2.  The RO/AMC should, with the veteran's 
assistance as indicated, ascertain whether 
there was medical treatment of any 
disabilities from 2000 to August 2003.  If 
so, records of that treatment should be 
identified and obtained if possible.  If 
records cannot be obtained, the attempts made 
should be documented in the claims folder.

3.  Thereafter, the RO/AMC should 
readjudicate the issue of entitlement to 
pension benefits prior to August 7, 2003.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
They should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


